UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6833



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DURRELL TOPPIN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cr-00013-JCC-3)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Durrell Toppin, Appellant Pro Se. Lawrence Joseph Leiser, Michael
Edward Rich, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Durrell Toppin appeals the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Toppin, No. 1:07-cr-00013-JCC-3 (E.D. Va.

May 8, 2008).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -